ORDER

PER CURIAM.
Jeremy Williams, Father, and Stacy Johnson, Mother, (collectively Appellants) appeal the judgment of the trial court terminating their parental rights pursuant to a petition filed by the Missouri Department of Social Services, Division of Family Services (DFS) with respect to C.L.W., their minor child.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).